Citation Nr: 1508272	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Eligibility for a Government-furnished headstone or marker.  


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran served from August 1864 to June 1865.  The appellant asserts she is the Veteran's first cousin four times removed.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service Processing Site in Nashville, Tennessee.	


FINDINGS OF FACT

1.  The Veteran died in May 1866 from measles contracted in the Army.

2.  The Veteran is buried in a private cemetery and his grave is currently marked by a headstone.


CONCLUSION OF LAW

There is no eligibility in this case for a Government-furnished headstone or marker.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts in this case are not in dispute.  The Veteran, who died in May 1866, is buried in a private cemetery and his grave is currently marked with a headstone.  The appellant has requested that VA provide a Government headstone or marker for the Veteran's grave as the current headstone is in disrepair, and to ensure that the Veteran's military service is properly recognized.  

The Board is sympathetic to the appellant's claim; however, the Board is bound by applicable statutes enacted by Congress and by VA regulations.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2014).  In this case the law is dispositive.  

Graves marked with a private headstone or marker are addressed in 38 C.F.R. § 38.631, which in pertinent part limits eligibility for a Government-furnished headstone or marker to decedents who are buried in a private cemetery, but were eligible for burial in a national cemetery, and who died on or after November 1, 1990.  See also Dr. James Allen Veteran Vision Equity Act of 2007, § 203, Pub. L. No. 110-157, 121 Stat. 1831; 38 U.S.C.A. § 2306.  As the Veteran died in 1866, many years prior to November 1990, the Board is legally precluded from finding eligibility for a Government-furnished headstone or marker for the grave of the Veteran in this case. 

In a December 2012 statement, the appellant questioned whether a medallion to signify the Veteran's status as a veteran would be an option as a compromise.  Unfortunately, eligibility for a medallion is also subject to the requirement that a veteran die on or after November 1, 1990.  See 38 U.S.C.A. § 2306(d)(4); see also Pub. L. No. 110-157.    

Under the facts and controlling law, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Eligibility for a Government-furnished headstone or marker is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


